The opinion of the Court was by
Whitman C. J.
This is an action brought by the plaintiff to recover pay for the services of one Samuel Johnson, a minor, who had been placed at service by his father with the plaintiff. The defendants contend, that the plaintiff has no right to recover, upon the ground that the .father of Samuel had no right to put him to service for the three last years of his minority, reserving to himself a stipulated compensation therefor. Samuel was de facto the servant of the plaintiff at the time the service was performed for the defendants. The service was performed at their request. It does not appear, that the father or Samuel laid any claim to compensation for the services ; or that the defendants had paid or claimed a right, or pretended a liability to pay any one else therefor. What possible concern can they have with the nature or efficacy or inefficacy of the contract between the father and the plaintiff. There can be no pretence, that if the defendants pay the plaintiff, they will be answerable again for the amount, either to the father or to the son. In the first place, it does not appear that either makes any such claim, and secondly, if they should do so the contract with the father by the plaintiff, would be an estoppel.

Exceptions sustained and new trial granted.